Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claims 1-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Gray et al. (2020/0089354).
    For Claims 1-8, Gray et al. (2020/0089354) discloses a system/method
comprising: a transceiver ( See box 200 in figure 27, comprising: a hybrid transceiving circuit ( See Figure 2G), including: 4 digital-to-analog converter circuit ( See box 178 in figure 27): a line driver ( See driver in figure 20) coupled to the digital-to-analog converter circuit; 4 filtering and/or amplifying circuit ( See box 180 in figure 27) coupled to the line driver: and an analog-to-digital converter circuit (See box 166 in figure 27) coupled to the filtering and/or amplifying circuit ( See box 168 in figure 27); and a common-mode voltage control circuit (See paragraph 0151 lines 1-6) electrically coupled to a node of the hybrid transceiving circuit and configured to detect a common-

wherein the common-mode voltage control circuit comprises: a pull-up circuit for sourcing a current to the node according to the common-mode voltage; wherein when the common-mode voltage decreases, the pull-up circuit increases the current, and where the common-mode voltage increases, the pull-up circuit decreases the current ( See details of box 170 and 182 in figure 27 , paragraphs 0131,0132, and 0785), wherein the common-mode voltage control circuit comprises: a pull-down circuit for sinking a current from the node according to the common-mode voltage; where when the common-mode voltage decreases, the pull-down circuit decreases the current, and when the common-mode voltage increases, the pull-down circuit increases the current{ See details of box 170 and 182 in figure 27 . paragraphs 0131 ,0132, and 0185), wherein the node is an output terminal of the line driver (See node 8&5 in figure 20); wherein the filtering and/or amplifying circuit comprises a filler and an amplifier coupled in series, and the node is an input terminal of the filler (See boxes 168 and 180 in figure 27),

wherein the filtering and/or amplifying circuit comprises a filer and an amplifier coupled in series, and the node is a cutout terminal the fitter and an input terminal of the amplifier (See boxes 198 and 180 in figure 27),



wherein the node is an output terminal of the digital-to-analog converter circuit. (See node 65 in figure 20 and box 166 in figure 27).
For claims 9-20 are rejected for the same reason in claims 1-8.

4. Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
  In the remarks of 11/24/2021, applicant traverses the rejection under 102(a1). The traversal is based on the ground that Gails fails to disclose a common-mode voltage control circuit electrically coupled to a node of the hybrid transceiving circuit and configured to detect a common-mode voltage of the node and to adjust the common-mode voltage of the node. This arguments are not found to be persuasive. Applicant’s attention is directed at details of boxes 212,212(1),85(c0 and paragraph 0311 wherein it teaches the common-mode voltage control circuit electrically coupled to a node of the hybrid transceiving circuit and configured to detect a common-mode voltage of the node and to adjust the common-mode voltage of the node.

5.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476